Citation Nr: 0806319	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-08 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the previously denied claim for service connection for 
an acquired psychiatric disorder to include depression.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include depression.

3.  Entitlement to service connection for post-traumatic 
stress depression (PTSD).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, in which the RO declined to 
reopen the previously denied claim for an acquired 
psychiatric disorder (claimed as depressive neurosis and 
PTSD).

The veteran testified before the undersigned Acting Veterans 
Law Judge in October 2007.  A transcript of the hearing is 
associated with the claims file.

The RO has adjudicated the veteran's claim for an acquired 
psychiatric disorder and for PTSD as one involving new and 
material evidence to reopen the previously denied claim for 
an acquired psychiatric disorder.  The veteran's April 2001 
claim was for service connection for both depression and 
PTSD.

The issue of service connection for an acquired psychiatric 
disorder, then-diagnosed as depression and depressive 
neurosis, was the subject of a February 1984 Board decision, 
in which it was denied.  However, the medical evidence at the 
time of the February 1984 decision did not reflect a 
diagnosis of PTSD.  A diagnosis of PTSD is now presented by 
the medical evidence of record.  Because the diagnosis of 
PTSD is new, it represents a new claim for service 
connection.  Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996); see also Ashford v. Brown, 10 Vet. App. 120, 123 
(1997).

Notwithstanding, as the veteran also claimed service 
connection for depression, the claim to reopen the previously 
denied claim for an acquired psychiatric disorder is still 
before the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The issues are thus as described on the front page of this 
decision.

In addition, in December 2003, the veteran submitted a timely 
notice of disagreement with the RO's September 2003 rating 
decision denying entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to a service-connected disability (TDIU). However, the RO has 
not yet issued a Statement of the Case. See Manlincon v. 
West, 12 Vet. App. 238 (1999).

The issues of service connection for an acquired psychiatric 
disorder to include depression, and for service connection 
for PTSD addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1984 decision, the Board denied service 
connection for an acquired psychiatric condition, as both 
directly related to active service and secondarily related to 
the service connected right orchiectomy. 

2.  The additional evidence received since the February 1984 
Board decision is new and material in that it bears directly 
and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed February 1984 Board decision is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1100 (2007).

2.  Evidence received since the February 1984 Board decision 
concerning the claim for service connection for an acquired 
psychiatric disorder is new and material and the claim is 
reopened. 38 U.S.C.A. §§ 5100 et seq., 5108, 7104 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.156(a) (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

New and Material

The veteran seeks to reopen the previously denied claim for 
an acquired psychiatric disorder.

In a February 1984 decision, the Board denied the claim for 
service connection for an acquired psychiatric disorder.  In 
its decision, the Board found that that the medical evidence 
did not establish a nexus between the veteran's diagnosed 
depressive neurosis, depression, dysthymic disorder, and 
nervous disorder and his active service or that such 
conditions had been diagnosed within a year following 
separation from active service.  The Board further held that 
the medical evidence did not establish a causal connection 
between the veteran's service-connected right orchiectomy and 
his diagnosed acquired psychiatric disorder.

The Board's reasoning was that the first indication of an 
acquired psychiatric disorder was not until 1972 and 1973, 10 
years after the veteran's inservice orchiectomy.  In 
addition, the earliest recorded psychiatric clinical data 
made no mention of the orchiectomy as the source of the 
veteran's psychiatric problems.  And, while subsequent 
treatment records expressed findings of a connection between 
the current psychiatric disorder and the service-connected 
orchiectomy, the Board found this evidence insufficient to 
establish a causal connection, particularly in light of the 
early clinical data.

Quickly summarized, the evidence then of record included the 
following opinions.  A January 1982 psychological evaluation 
concluded that the veteran manifested dysthymic disorder, 
cannabis abuse, and mixed personality disorder with feelings 
of sexual inadequacy probably partially due to the removal of 
a testicle.  In a July 1982 statement and interim summary, 
the veteran's treating VA physician diagnosed loss of self-
esteem and opined that the inservice loss of a testicle 
exacerbated, but did not cause, the veteran's psychiatric 
condition.  An August 1982 VA interim summary expressed the 
opinion that the veteran's diagnosed depressive state was in 
part attributed to the inservice removal of a testicle.  And 
a January 1983 private psychiatric intake evaluation shows 
diagnoses of dysthymia, rule out major depression single 
episode with rule out dependent personality disorder with a 
notation that the veteran may be suffering long-standing and 
entrenched castration fears.

The Board concluded that these references of a connection 
between the service connected right orchiectomy and any 
acquired psychiatric disorder or indications that the 
service-connected right orchiectomy could be affecting any 
acquired psychiatric disorder were insufficient to establish 
an etiological relationship, especially in light of the early 
clinical data.  Service connection could not therefore be 
granted.

The decision became final.  Prior unappealed decisions of the 
Board are final. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.156. 
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App 145 (1991). New and 
material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001) 

Medical evidence submitted since the February 1984 Board 
decision includes an August 2002 statement proffered by the 
veteran's treating VA psychiatrist and group 
therapist/clinical social worker, and post February 1984 VA 
health care treatment records.  

The August 2002 statement indicates that the veteran espoused 
symptoms that are consistent with PTSD including high levels 
of anxiety, depression, and nightmares about the events which 
occurred while the veteran was ill with epididymitis.  The 
content of the veteran's nightmares included fears relating 
to the loss of his testicle, and of the abuse he endured 
during active service prior to his surgery. 

VA and private medical treatment records show post-February 
1984 treatment for and diagnoses of anxiety disorder, 
depression, dysthymic disorder, and PTSD.  These records 
further show that the focal point of the veteran's complained 
of symptoms continued to center around the inservice 
orchiectomy, the effects he perceived the surgery had on his 
life following it, and the perceived abuse and harassment he 
experienced in service before and after the surgery.

This evidence is new in that it was not previously of record. 
In addition, construed in a light most favorable to the 
veteran, this evidence presents the possibility of an 
etiological connection between the veteran's active service 
and an acquired psychiatric disorder or, in the alternative, 
between his service-connected orchiectomy and an acquired 
psychiatric disorder.  It is therefore material.

Accordingly the previously denied claim for service 
connection for an acquired psychiatric disorder to include 
depression is reopened.


ORDER

The previously denied claim for service connection for an 
acquired psychiatric disorder to include depression is 
reopened.  To this extent only, the claim is granted.


REMAND

The veteran seeks service connection for an acquired 
psychiatric disorder to include depression either as directly 
related to active service or as the secondary result of his 
service-connected orchiectomy.  He also seeks service-
connection for PTSD based on personal assault and harassment 
he avers he experienced prior to his inservice orchiectomy 
and after, as a result of the loss of his testicle.  

As above noted, the previously denied claim for an acquired 
psychiatric disorder has been reopened.  

With regard to the claim for an acquired psychiatric 
disorder, it is noted that the totality of the record 
demonstrates that the veteran has manifested some form of 
depression and/or anxiety/nervousness since 1972, when he 
first presented to the VA for treatment.  However, these 
record presents many reasons for the veteran's diagnosed 
depression and anxiety including numerous medical conditions, 
the deaths of his parents, a motor vehicle accident, cannabis 
dependence, and difficulties with his significant other.  The 
record also shows that the veteran manifests a personality 
disorder that greatly impacts his psychiatric disorder.

A July 1982 statement appears to indicate that the veteran's 
service-connected right orchiectomy was not the cause of the 
veteran's psychiatric problems, but certainly exacerbated it.  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In August 2005, the veteran underwent VA examination.  An 
adjustment disorder was diagnosed, but the examiner's opinion 
as to the cause of the veteran's psychiatric disability was 
not clear.  Moreover, additional evidence including VA 
treatment records was received since the examination was 
conducted.  These treatment records include entries and 
clinical findings by a Dr. Hall, a staff psychologist who, 
the record notes, has treated the veteran for over 30 years.  

With regard to the claim for PTSD, the veteran testified 
before the undersigned Acting Veterans' Law Judge that he was 
subjected to harassment inservice as the result of his right 
orchiectomy, and that he was in fights as a result, for which 
he received non-judicial punishment (which he described as 
company punishment).  The RO has not yet had an opportunity 
to properly develop this claim in accordance with Patton v. 
West, 12 Vet. App. 272 (1999) (citing VA Adjudication 
Procedural Manual M21-1), Part III, paragraph 5.14(c). 

Remand is thus required to obtain clarification of the August 
2005 VA opinion, with consideration of the recently received 
medical evidence.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Remand is further required to properly develop and adjudicate 
the veteran's claim for PTSD as the result of personal 
assault.  See Patton, supra.  

The veteran's December 2003 reply to the November 2003 VCAA 
notice is subsequent to the September 2003 rating decision 
denying TDIU and makes reference to the veteran's 
unemployability. Hence, the claim must be remanded for the 
preparation of a statement of the case. Manlincon, supra; 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran all appropriate 
notice required by VCAA.

2. Develop the veteran's claim in 
accordance with M21-1 provisions 
concerning claims for service connection 
for PTSD based on personal assault.

This includes, but is not limited to, 
notifying the veteran of the opportunity 
to furnish, or to advise VA of the 
potential source or sources of evidence 
other than his service records or 
evidence of behavioral changes that might 
constitute credible supporting evidence 
of his purported inservice stressor. 
Specific examples of corroborating 
alternative evidence should be provided. 
In particular, he should be given the 
opportunity to present statements of 
friends, family, and former service 
members attesting to any change in his 
behavior or events he confided to them.

3. Obtain the veteran's complete service 
personnel file, to include copies of 
evaluation reports, orders, any and all 
administrative remarks including records 
of nonjudicial punishment, legal 
proceedings, reports of investigation, or 
line of duty findings that may have 
occurred after the fights about which the 
veteran testified.

Ensure that all searches for records 
include both names the veteran served 
under during his period of active 
service.

4. Perform any and all follow up actions 
indicated, including consulting the 
service department for assistance where 
needed.

5.  Concerning the claimed acquired 
psychiatric disorder to include 
depression, return the August 2005 VA 
examination and the claims file to the 
examiner who conducted it and request 
that he conduct a records review to 
augment his opinion to include the 
additional VA treatment records received 
subsequently received.  The claims folder 
and a copy of this remand must be 
provided to the examiner in conjunction 
with his records review.  The examiner 
should be asked to clarify his opinion as 
to the below listed questions.  If the 
examiner who conducted the August 2005 
examination cannot be found or it is 
determined that further examination is 
necessary, schedule the veteran for 
medical examination by appropriate 
medical professional to determine the 
nature, extent, and etiology of his 
claimed acquired psychiatric disorder to 
include depression.  All indicated tests 
and studies should be performed.  The 
claims folder and a copy of this remand 
must be provided to the examiner in 
conjunction with the examination.  

The following opinions are requested.  Is 
at least as likely as not that any 
diagnosed acquired psychiatric disorder 
to include depression
a)	had its onset during active 
service or within the one-year 
presumptive period or, in the 
alternative
b)	is the result of his active 
service or any incident therein, 
or in the alternative
c)	is the result of the service-
connected right orchiectomy.

The examiner is expressly asked to 
comment on the July 1982 statement, 
August 1982 interim summary findings, 
January 1983 private psychological intake 
report, and August 2002 statement in 
making his or her opinion.

All opinions expressed must be supported 
by complete rationale.  

6.  Concerning the claimed PTSD, schedule 
the veteran for medical examination by an 
appropriate medical professional to 
determine the nature, extent, and 
etiology of his claimed PTSD.  All 
indicated tests and studies should be 
performed.  The claims folder and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examination.

If PTSD is diagnosed, the examiner should 
specify which stressor or stressors was 
or were used as a basis for the 
diagnosis, whether the stressor is 
sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
current symptomatology and the averred 
inservice stressor found to be sufficient 
to produce the diagnosis of PTSD. The 
examiner should opine whether it is at 
least as likely as not that any diagnosed 
PTSD had its onset during the veteran's 
active service or is the result of active 
service or any incident thereof.

The examiner is expressly asked to 
comment the August 2002 statement in 
making his or her opinion.

All opinions expressed must be supported 
by complete rationale.  

7. Issue a statement of the case 
regarding the issue of entitlement to 
TDIU. The appellant should be apprised of 
his right to submit a substantive appeal 
as to these issues and to have his claim 
reviewed by the Board. Only if the 
veteran timely perfects his appeal as to 
the issue of entitlement to TDIU, 
undertake any and all development deemed 
essential and re-adjudicate the veteran's 
claim.

8.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for an acquired 
psychiatric disorder to include 
depression, and for PTSD with application 
of all appropriate laws and regulations, 
including Patton and Allen, supra, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


